Title: Cash Accounts, September 1760
From: Washington, George
To: 



[September 1760]



Contra


Septr 3—
By Joseph Ransom in part
£ 0.15.0


8—
By Gerrard Bowling Inspecting Tobo
0.15.0



By Cards 2/6—Exps. at Colemans 7/
0. 9.6


9—
By Israel Thompson for 29 Bushls hair
1. 1.9



By Joshua Baker Dressing Hats
0. 6.3




By Captn Hardin Add[itiona]l Publick Levies
0.14.0


12—
By Patrick Rice for Warr[an]t recd before
0.18.9


13—
By Mr Fieldg Lewis on Acct Iron Work Scheme
5. 0.0



By Money gave my Negroe fellow Joe
0. 5.0


14—
By Christopher Hardwick
10. 0.0


15—
By Ferriages at Keyes’s 1/3—Exps. at Leesburg 4/9
0. 6.0



By Expences at Colemans in full 6/2
0. 6.2


16—
By Colo. Colvill for 15 Barrels of Corn
7.10.0



By Mr Robt Adam’s Acct
5.12.0



By Hosea Bazill in full of all Accts
1.18.9


21—
By Expences at Alexandria 2/6—By Jno. Alton 20/
1. 2.6



By Doctr Hunter Bleeding Mrs Washington
0.10.0


24—
By Miss Dent on Acct of Patcy Custis
1. 1.0



By Do Do on Acct Mrs Washington
0. 2.6


25—
By Jno. Jones—for 6 Days working at my Mill
0. 9.0


30—
By Jno. Askew money lent
4. 0.0


